Citation Nr: 0411735	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for additional 
cardiovascular disability, claimed as secondary to service-
connected hypertension.

2.  Entitlement to service connection for schizophrenia, 
claimed as secondary to service-connected hypertension.

3.  Entitlement to service connection for nerve damage, 
claimed as secondary to service-connected hypertension.

4.  Entitlement to service connection for strokes, claimed as 
secondary to service-connected hypertension.

5.  Entitlement to service connection for fatigue, claimed as 
secondary to service-connected hypertension.

6.  Entitlement to service connection for tinnitus, claimed 
as secondary to service-connected hypertension.

7.  Entitlement to service connection for a vision disorder, 
claimed as secondary to service-connected hypertension.

8.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September to October 
1972.

This appeal before the Board of Veterans' Appeals (Board) 
originally arose from a May 1997 rating action that denied 
service connection for hypertension.  By decision of March 
2000, the Board denied service connection for hypertension.  
In August 2000, the Board granted the veteran's Motion for 
Reconsideration of that decision, and in November 2000, 
remanded that matter to the RO for additional development.  
By decision of November 2002, the Board, on Reconsideration, 
granted service connection for hypertension.

By rating action of December 2002, the RO implemented the 
Board decision, granting service connection for hypertension 
from January 1997 and assigning an initial 10 percent rating, 
effective January 2, 1997.  A Notice of Disagreement (NOD) 
with the initial 10 percent rating assigned was received in 
January 2003.  Inasmuch as the claim for a higher rating 
involves disagreement with the initial percentage disability 
rating assigned, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The initial 10 percent rating was confirmed and 
continued by rating action later in January 2003.  A 
Statement of the Case (SOC) was issued in March 2003, and a 
Substantive Appeal was received subsequently that month.  A 
Supplemental SOC (SSOC) was issued in July 2003.

This appeal also originally arose from a January 2003 rating 
action that denied service connection for additional 
cardiovascular disability, schizophrenia, nerve damage, 
strokes, fatigue, tinnitus, and a vision disorder, all as 
secondary to the service-connected hypertension.  A NOD was 
received in February 2003, and a SOC was issued in July 2003.  
In a Substantive Appeal received subsequently in July 2003, 
the veteran perfected his appeal only with respect to the 
issue of service connection for additional cardiovascular 
disability as secondary to the service-connected 
hypertension.

In January 2004, a Deputy Vice-Chairman of the Board denied 
the veteran's December 2003 motion to advance this appeal on 
the Board's docket under the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003).

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims for service connection for additional 
cardiovascular disability as secondary to service-connected 
hypertension, and for an initial rating in excess of 10 
percent for hypertension, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The VCAA also requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).

The evidence indicates continuing treatment of the veteran 
for the disabilities at issue at the VA Medical Center (VAMC) 
in Asheville, North Carolina.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent VA records from the abovementioned 
facility from August 2002 to the present time, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The RO's adjudication of the claim for an 
initial rating in excess of 10 percent for hypertension 
should include specific consideration of whether "staged 
rating" (assignment of separate evaluations for different 
periods of time based upon the facts found) pursuant to 
Fenderson is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Asheville VAMC copies of all records of 
treatment and evaluation of the veteran's 
hypertension and all other cardiovascular 
disease from August 2002 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims for 
service connection for additional 
cardiovascular disability as secondary to 
the service-connected hypertension, and 
an initial rating in excess of 10 percent 
for hypertension currently on appeal.  
The letter should include a summary of 
the evidence currently of record (as well 
as that requested, but not yet received) 
that is pertinent to the claims, and 
specific notice as to the type of 
evidence necessary to substantiate them.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for all 
cardiovascular disease, to include the 
service-connected hypertension, that are 
not currently of record.   

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although the VA may 
adjudicate the claim during the one-year 
period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.     
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for additional 
cardiovascular disability, claimed as 
secondary to service-connected 
hypertension, and for an initial rating 
in excess of         10 percent for 
hypertension, in light of all pertinent 
evidence and legal authority.  With 
respect to the claim for a higher initial 
rating for hypertension, the RO must 
document its consideration of whether 
"staged rating" pursuant to Fenderson 
is warranted.
 
7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at            38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


